Judgment, Supreme Court, New York County (William A. Wetzel, J., at suppression hearing; Michael J. Obús, J., at plea and sentence), rendered May 22, 2008, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The hearing court properly exercised its discretion when it denied defendant’s new attorney’s application to reopen the suppression hearing to permit belated impeachment of the arresting officer by means of a minor discrepancy between his hearing and grand jury testimony *476(see e.g. People v Hardy, 275 AD2d 656 [2000], lv denied 96 NY2d 735 [2001]). In any event, defendant received virtually the same remedy he would have received had the hearing been reopened; the court, which had been trier of fact at the hearing, considered the inconsistency and expressly ruled that it did not affect the suppression ruling. Concur—Gonzalez, P.J., Tom, Catterson, Richter and Abdus-Salaam, JJ.